Citation Nr: 1039272	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-29 931 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office (RO).


The Board has incorporated the claim for service connection for 
depression as part of the PTSD claim.

FINDING OF FACT

PTSD with depression is attributable to service.  


CONCLUSION OF LAW

PTSD with depression was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.

Factual Summary

Service treatment records reveal normal psychiatric findings at 
the entrance and separation examinations.  

In December 1974, the appellant was referred for psychiatric 
evaluation, noting that the appellant had been in the service 1 
year, was a high school dropout, had several conflicts with local 
authorities, and had at least 2 suicidal gestures before service.  

Psychiatric evaluation in January 1975 reflects that the 
appellant had a long history of dissatisfaction and inability to 
maintain long-term employment.  It was noted that he had few 
friends, no outside interests, and spent his free time alone.  It 
was further noted that the appellant had limited emotional 
resources and resorted to emotional blackmail (suicide threats) 
and flight (plans on jumping ship) in time of stress. The 
impression was schizoid character disorder.  An administrative 
separation was recommended.

Personnel records show that in January 1975, the appellant 
received a Non-Judicial Punishment for failure to obey a lawful 
order.  He received extra duty for 30 days.  Later that month, he 
received another Non-Judicial Punishment for failure to obey a 
lawful order by not reporting for Restricted Men's Muster.  He 
received 10 days extra duty.  

In a March 1975 evaluation, it was noted that the appellant had 
not made any professional progress during the evaluation period.  
He did an adequate job under supervision but showed disregard for 
senior officers and often questioned their authority.  In 
September 1975, it was noted that the appellant had made little 
progress towards advancing in rate and that he often required 
close supervision.  It was also noted that at times he questioned 
the authority of his senior petty officers.  In December 1975, it 
was noted that he got along adequately with others but did not 
seem to be interested in the promotion of high morale.  

VA treatment records dated since 1998 reflect complaints and 
treatment for depression and mood fluctuations.  VA treatment 
records, as early as 1999, show diagnoses for major depression.  
Additional VA records show that, in July 2002, the appellant 
requested a private room at a VA housing facility because he had 
experienced trauma in the military and felt uncomfortable in a 
shared room.  

In August 2002, the appellant was referred for evaluation of 
military sexual trauma.  The appellant reported that, while on 
the U.S.S. Andersen, other sailors did not like that he was so 
close to the chiefs and picked on him, verbally and physically 
abused him, and humiliated him.  The appellant reported that he 
was forced to sit in the middle of the floor and suck on his toes 
and that one man made him sleep on the floor of this ship.  He 
also reported that he was unknowingly drugged by a man while at a 
bar in Japan, blacked out on return to his ship, and was raped by 
the man onboard ship; he stated that he woke to see other men in 
the area laughing in a demeaning manner.  He denied having 
reported the rape and indicated that he befriended other outcasts 
aboard ship.  In another incident, the appellant reported that an 
enemy ship attempted to attack his ship during the 1975 
evacuation of Vietnam and his ship blew the other ship out of the 
water.  He recalled seeing blood and body parts in the water 
after this event.

In December 2003, it was assessed that the appellant appeared to 
have some PTSD symptoms and that he reported military sexual 
trauma.  The examiner found that collateral information (i.e. 
DD214 and C-file) was needed to assist in a formal diagnosis of 
PTSD.  

A screen for PTSD was positive in May 2004.  An assessment of 
PTSD was shown in October 2004.  In November 2004, the appellant 
reported having childhood and military traumas.  The assessment 
was PTSD (as related to MST).  In February 2005, April 2005, June 
2005, and August 2005, the appellant was assessed with PTSD and 
major depression.  In June 2005, it was noted that PTSD symptoms 
were falling into the categories of intrusion, avoidance, and 
hyperarousal.  In August 2005, the appellant discussed his 
divorces and stated that he believed that his PTSD contributed to 
them.  

In a March 2005 psychiatric evaluation, the appellant reported 
nervousness, depression, PTSD, and severe memory loss.  He 
reported that he was diagnosed with PTSD three to four months ago 
but had the problem for a long time.  By history, the appellant 
was raised in an abused household, where he was beaten by his 
father.  He recalled that his father raped his sister and had 
stuck his tongue in the appellant's mouth.  The appellant further 
reported that he was raped in service.  Specifically, he 
indicated that "a guy" bought him had a couple drinks that were 
laced with Opium while he was at bar in Japan; then the guy took 
him back to the ship and raped him.  A mental status examination 
was performed, and the appellant was diagnosed with PTSD and 
major depressive disorder.  The examiner noted that the appellant 
identified symptoms that would be consistent with PTSD related 
back to his involvement with a "sexual assault while in the 
military as well as to having been struck by a vehicle while in 
Bangkok."  The examiner noted that the appellant has struggled 
with relationships and has had increasingly more difficulty 
interacting in public situations.  He had become more reclusive 
and withdrawn from social settings and situations, and he 
reported that he experienced considerable anxiety at the 
prospects of social encounter.  

In his August 2005 notice of disagreement, the appellant related 
that he believed that his PTSD was caused by humiliation, 
harassment, beatings, and rape during his period of service on 
the U.S.S. Andersen.  Specifically he reports as follows: he was 
forced to crawl naked on his knees, covered in blue dye, and 
beaten by other servicemen as part of his introduction to the new 
duty station; he was forced to kiss his "boss' [sic] Ass;" he 
was belittled, slammed against the bulkhead, spit upon, and given 
dirty talk; he was beaten and forced to suck the toes of a 
deckhand when he was assigned as chief mess cook; he was raped by 
a fellow serviceman who had drugged him while on R&R in Japan; he 
was harassed by a Chief Petty Officer who disliked him; he was 
denied liberty, given extra duty, and denied pay; and he saw a 
Vietnamese person thrown off the destroyer U.S.S. Andersen while 
going 16 knots and he stated that the body was sucked under the 
ship and chopped up leaving "blood and body parts all over the 
place."

A history of PTSD was noted in June 2006.  In July 2006, a 
screening for PTSD was positive.  

In November 2009, the appellant related that he was abused as a 
child.  He further stated that he was abused in service by people 
who were supposed to be his "buddies."  He indicated that he 
was raped and physically abused in service.  
The appellant related in January 2010 that his father was a 
violent alcoholic and that prior to service his life was filled 
with turmoil.  He stated that while in service all but one of his 
superiors mistreated him.  He reported being beat up, tormented 
and raped.  He noted that he had been married three times which 
all ended in divorce and that his relationships did not work out 
because of his PTSD.  According to the appellant, when he was 
transferred to the USS Sacramento his evaluations went up not 
down and that all he needed was a good command.  

In a January 2010 statement, the appellant's mother related that 
the appellant was hurt by authorities and that he now did not 
trust anyone in authority.  She noted that as a child he did not 
have trouble sleeping but now he has nightmares.  

Legal Criteria

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 
128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. Brown, 
9 Vet. App. 389 (1996). However, the Court has held that the 
regulatory requirement for "credible supporting evidence" means 
that "the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The appellant's claim for service connection for PTSD is based in 
part on the contention that his PTSD is related to in- service 
sexual assault.  

If a claim for PTSD is based on an in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides that evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  See M21- 1MR, Part IV, Subpart ii, Chapter 1, Section 
D, Subsection 17 (Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2008).

The Board notes that the appellant has not asserted that his 
disability is the result of combat.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) and the provisions of 38 C.F.R. 
§ 3.304(f) relating to combat are not for application.  

Analysis 

The appellant has appealed the denial of service connection for 
PTSD.  Essentially, he reports stressors of: being forced to 
crawl naked on his knees, covered in blue dye, and beaten by 
other servicemen as part of his introduction to the new duty 
station; being forced to kiss his "boss' [sic] Ass;" being 
beaten and forced to suck the toes of a deckhand when he was 
assigned as chief mess cook; being raped by a fellow serviceman 
who had drugged him while on R&R in Japan; and seeing a 
Vietnamese person thrown off the destroyer U.S.S. Andersen, the 
body was sucked under the ship and chopped up leaving "blood and 
body parts all over the place."  

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted.  In this regard, the Board 
notes that the record contains a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a),a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  

In the March 2005 examination, PTSD was diagnosed and the 
examiner noted that the appellant identified symptoms that would 
be consistent with PTSD related back to his involvement with a 
"sexual assault while in the military as well as to having been 
struck by a vehicle while in Bangkok."  The examiner noted that 
the appellant has struggled with relationships and has had 
increasingly more difficulty interacting in public situations.  
The Board finds that the March 2005 examination shows a diagnosis 
of PTSD and a link, established by medical evidence, between 
current symptoms and an in-service stressor.  

The Board further finds that there is credible supporting 
evidence that at least one of the claimed in-service stressors 
occurred.  In this regard, we note that the appellant has 
reported being sexually assaulted during service.  The appellant 
reports that he was sexually assaulted in service but that he 
never reported the assault.  He has stated that the assault 
occurred when he was assigned to the USS R B Anderson.  

Personnel records show that the appellant was assigned to the USS 
R B Anderson when he initially entered service.  Within the first 
few months of service, in September 1974, his performance was 
evaluated as 3.0 for professional performance, military behavior, 
appearance and adaptability.  However, in March 1975 military 
behavior, adaptability and professional performance were 
evaluated at 2.6.  In September 1975, military behavior was 
evaluated at 2.8, and adaptability and professional performance 
were evaluated at 2.6.  In December 1975, military behavior and 
professional performance were evaluated at 3.2, and adaptability 
at 2.8.  

The Board also notes that within a year of service the appellant 
was referred for psychiatric evaluation.  It was noted that he 
had several conflicts with local authorities.  Personnel records 
show that the appellant had several conflicts with authorities 
while assigned to the USS R B Anderson.  On two separate 
occasions in January 1975, he received Non-Judicial Punishment 
for his failure to obey lawful orders.  

The appellant was transferred from the USS R B Anderson to the 
USS Sacramento.  After the transfer, the appellant's performance 
evaluations increased.  In July 1976, military behavior, 
adaptability and professional performance were evaluated at 3.4.  
In January 1977, military behavior, adaptability and professional 
performance were evaluated at 3.6.  

Here, we find that personnel records show deterioration in the 
appellant's work performance while assigned to the USS R B 
Anderson.  However, it appears that his performance increased for 
the better when he was transferred to the USS Sacramento.  We 
also note the absence of any further Non-Judicial Punishments 
thereafter.  We find that the appellant has been a credible 
historian as to this one event only.  

The appellant's mother has also stated that the appellant was 
hurt by authorities and that he now had distrust for authority 
figures.  Personnel records confirm that the appellant had 
conflicts with authority during service.  We note that evidence 
of behavior changes following the claimed assault is a type of 
relevant evidence that may assist in confirming a stressor 
involving personal assault.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f).  As such, we find that the 
appellant's claim of an in service sexual assault is 
substantiated by the record and at least one of his stressors is 
verified.  

In sum, the Board finds that the evidence sufficiently 
establishes that service connection for PTSD is warranted.  
Accordingly, the claim is granted.  


ORDER

Service connection for PTSD with depression is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


